Citation Nr: 0636077	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  94-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to an increased rating for arteriosclerotic 
heart disease with history of chest pain, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of 
restrictive lung disease, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for tension 
headaches.

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee.

7.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.

8.  Entitlement to a compensable rating for herpes.

9.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1991.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from February 1992 and July and November 
2002 RO decisions.  The case was remanded by the Board in 
October 1996, September 1997 and August 2004.

In July 1997, the veteran testified at before an acting 
Veterans Law Judge (VLJ) at a hearing in Washington, D.C.  

In September 2003, the veteran appeared at the RO and 
testified at a video conference hearing that was conducted by 
a Veterans Law Judge sitting in Washington, D.C.  Transcripts 
of both of those hearings are associated with the claims 
file. 

In a November 2005 rating decision, the RO granted service 
connection for a low back disability with a rating of 20 
percent effective September 6, 1991.  Therefore, this issue 
is no longer before the Board.  

The November 2005 rating decision also increased the 
disability ratings of the veteran's patellofemoral syndrome 
of the left knee and patellofemoral syndrome of the right 
knee to 10 percent disabling effective July 29, 1997.  These 
issues of increased disability ratings for the veteran's 
patellofemoral syndrome of the left and right knees are still 
before the Board as the highest maximum disability rating has 
not been granted. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2006 letter, the Board informed the veteran that 
he had a right to another Board hearing as the Veterans Law 
Judge who conducted his September 2003 hearing was no longer 
employed by the Board.

In a statement received by the Board in September 2006, the 
veteran requested that he be afforded a videoconference 
hearing before a Veterans Law Judge to be held at the RO in 
Philadelphia, Pennsylvania.  

Accordingly, the case is remanded for the following action:

The veteran should be scheduled for a 
video conference hearing before a VLJ of 
the Board.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


